Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  January 16, 2009                                                                                                Marilyn Kelly,
                                                                                                                     Chief Justice

  137736 & (12)(13)                                                                                     Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
  CHRISTY ANDERSON, Guardian of the                                                                     Diane M. Hathaway,
  Estate of YVETTE ANDERSON, a                                                                                            Justices
  Legally Incapacitated Person,
               Plaintiff-Appellee,
  v                                                                  SC: 137736
                                                                     COA: 289006
                                                                     Wayne CC: 05-529951-NF
  AUTO CLUB INSURANCE ASSOCIATION,
           Defendant-Appellant.

  _________________________________________/

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.

         HATHAWAY, J., not participating. To avoid unnecessary delay to the parties in
  cases considered by this Court before I assumed office, I follow the practice of previous
  justices in transition and participate only in cases that need my vote to achieve a
  majority for a decision.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            January 16, 2009                    _________________________________________
         p0113                                                                  Clerk